^ * iji ❖ ❖ #
On behalf of the petitioner, Dr. Materazzi and Mr. DiMail were called to testify and the petitioner testified in his own behalf. At the end of the petitioner’s case the attorney for the respondent moved that the case be dismissed on the grounds that the petitioner had failed to prove conclusively the five points of the hernia section of the Compensation law.
After carefully reviewing the testimony I find that the hernia was so slight that there was no conclusive proof that the descent of the hernia immediately followed the cause and further that there was no conclusive proof that the attention of a licensed physician was necessary within twenty-four hours. Further, the petitioner, from his own testimony, failed to show such prostration that he was forced to -cease work immediately, as he testified that- he worked the balance of the night. I therefore find that the petitioner failed to prove that he suffered a compensible hernia, and the motion of the respondent was thereby granted.
Accordingly, I hereby order that this case be dismissed without costs to either party.
Harry J. Goas, Deputy Commissioner.